 


110 HRES 576 IH: Recognizing youth court programs for the efforts of such programs in enhancing the quality of the juvenile justice system in the United States and encouraging the recognition of a National Youth Court Month.
U.S. House of Representatives
2007-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 576 
IN THE HOUSE OF REPRESENTATIVES 
 
July 26, 2007 
Ms. Ginny Brown-Waite of Florida (for herself and Mr. Poe) submitted the following resolution; which was referred to the Committee on Education and Labor 
 
RESOLUTION 
Recognizing youth court programs for the efforts of such programs in enhancing the quality of the juvenile justice system in the United States and encouraging the recognition of a National Youth Court Month. 
 
 
Whereas a strong country begins with strong communities in which all members have an active role and investment in the success and future of the youth of the United States; 
Whereas a National Youth Court Month would celebrate the outstanding achievement of youth court programs throughout the country, including the achievement in 2006 of over 120,000 youths volunteering to hear over 130,000 juvenile cases and over 20,000 adults volunteering to facilitate peer justice, thereby reducing juvenile crime; 
Whereas 1,210 youth court programs in 49 States and the District of Columbia provide restorative justice programs for juvenile offenders, which provide effective prevention of criminal activity, early intervention with respect to such criminal activity, and education for all youth participants in such programs, and which enhance public safety throughout the country; 
Whereas some youth court programs use as models several community-based court programs, including diversionary courts, tribal courts, and school-based courts, and all of the youth court programs include active youth participation in advocacy and decision-making to meet the needs of the respective community; 
Whereas youth court programs are a benefit to the judicial system and the community by holding youth offenders accountable, by addressing the concerns of victims of juvenile crime, juvenile offenders, the families of such offenders, and the communities of such victims and of such offenders, by reducing case loads for the judicial system, by investigating offenses which may otherwise be ignored until the offending behavior escalates, and by encouraging juvenile offenders to become contributing members of their communities; 
Whereas Federal, State, and local governments, corporations, foundations, service organizations, educational institutions, juvenile justice agencies, and individual adults support youth court programs because such programs actively promote and contribute to building successful, productive lives and futures for the youth of the United States; 
Whereas a fundamental correlation exists between community service while one is a young person and a lifelong commitment and involvement to one’s community; 
Whereas community service and related service learning opportunities enable young people to build character and to enhance and learn life skills, including responsibility, decision-making, time management, teamwork, public speaking, and leadership, which are skills that prospective employers value and which help to transform participants in youth court programs into productive members of their communities; 
Whereas 1,210 youth court programs in 49 States and the District of Columbia believe recruiting, recognizing, training, and retaining youth and adult volunteers will achieve the sustainability, growth, and effectiveness of youth court programs and the ability of such programs to reduce juvenile crime; 
Whereas such 1,210 youth court programs exemplify the practice of empowering youth through involvement in community solutions, increase public safety by holding juvenile offenders accountable for illegal acts, use positive peer influence to achieve law-abiding behavior, provide understanding and appreciation of the law through classes and court participation, and develop individual competence and leadership skills through problem-solving and decision-making; and 
Whereas for the past six years some youth court programs throughout the country have celebrated the month of September as a youth court month: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes and commends the 1,210 youth court programs in existence in 49 States and the District of Columbia for the support and efforts of such programs in enhancing the quality of the juvenile justice system in the United States and supports the purposes and practices of such programs in improving such system; 
(2)encourages the recognition of a National Youth Court Month and urges the people, schools, businesses, and media of the United States to observe such a month by participating in activities to preserve and strengthen youth court programs in each respective community; and 
(3)encourages the cultivation of a common bond among all young people and adult volunteers dedicated to serving their peers, communities, and the United States in the pursuit of justice for all youth. 
 
